NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                        TAHA BARJAS MAHMOOD,
                           Petitioner/Appellant,

                                        v.

                        ASHLEY NICOLE TURNER,
                           Respondent/Appellee.

                           No. 1 CA-CV 21-0625 FC
                                FILED 7-21-2022


           Appeal from the Superior Court in Yavapai County
                       No. P1300DO201500344
                 The Honorable Cele Hancock, Judge

                      VACATED AND REMANDED


                               APPEARANCES

Taha Barjas Mahmood, Prescott Valley
Petitioner/Appellant

Ashley Nicole Turner, Prescott Valley
Respondent/Appellee
                        MAHMOOD v. TURNER
                         Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge David D. Weinzweig delivered the decision of the Court,
in which Judge Brian Y. Furuya and Judge Jennifer M. Perkins joined.


W E I N Z W E I G, Judge:

¶1           Taha Mahmood (“Father”) appeals from the superior court’s
parenting-time and legal decision-making order. We vacate and remand
on due process grounds.

             FACTS AND PROCEDURAL BACKGROUND

¶2           Father and Ashley Turner (“Mother”) are former spouses
who share one son, born in November 2013. Father petitioned to dissolve
the marriage in 2015. The parties stipulated to joint legal decision-making
and equal parenting-time, which the court adopted as a permanent order
in September 2015. The court later vacated the agreement and entered a
dissolution decree, awarding Father sole legal decision-making and
designating him the primary parent. Mother received supervised parenting
time and was ordered to participate in drug testing.

¶3             Between 2015 and 2020, Mother and Father often asked the
court to revisit parenting time and legal-decision making, filing motions in
2015, 2016, 2017, 2019 and 2020. That last time, in February 2020, Mother
petitioned for sole legal decision-making and parenting time. The court
held a March 2021 hearing on temporary orders. Father appeared, and both
parties testified. Mother presented evidence. The court then issued
temporary orders granting sole legal decision-making to Mother and twice-
weekly parenting time to Father.

¶4            That same month, Father’s lawyer moved to withdraw as
counsel in the lawsuit, which the court granted. But the lawyer told the
court that Father’s “last known address” was Spouse Drive. By this time,
Father had already informed the court that he had moved from Spouse
Drive to Navajo Drive. Even so, the clerk sent later documents and
correspondence to Father at the old Spouse Drive address.

¶5            Because of that, Father never received notice of a pre-trial
hearing or trial, as the court’s correspondence was mailed to Father’s old
address and returned as undeliverable. Father did not appear for the


                                     2
                         MAHMOOD v. TURNER
                          Decision of the Court

hearing or trial, but the superior court moved forward, hearing testimony
from Mother. The court awarded sole legal decision-making to Mother, and
reduced Father’s parenting time. In doing so, it stressed Father’s failure to
appear, which caused “great concern” and showed that Father was not
engaged “in the child’s life in a meaningful way.” Father appealed. We
have jurisdiction. See A.R.S. § 12-120.21(A)(1), -2101(A)(2).

                               DISCUSSION

¶6            Although Father has not complied with ARCAP 13(a), we
exercise our discretion to reach the merits of his appeal because a child’s
best interest hangs in the balance. See Kelly v. Kelly, 252 Ariz. 371, 375, ¶
18 (App. 2021) (“A child’s best interests reign supreme in custody
disputes.”).

¶7            “[A] parent is entitled to due process whenever his or her
custodial rights to a child will be determined by a proceeding.” Smart v.
Cantor, 117 Ariz. 539, 542 (1977). “Due process entitles a party to notice and
an opportunity to be heard at a meaningful time and in a meaningful
manner,” and “affords a party the opportunity to offer evidence and
confront adverse witnesses.” Cook v. Losnegard, 228 Ariz. 202, 206, ¶ 18
(App. 2011) (citation omitted). We review de novo whether the superior
court afforded due process. Backstrand v. Backstrand, 250 Ariz. 339, 346, ¶
28 (App. 2020).

¶8            Father did not receive due process. After moving, Father
provided his new mailing address to the court in February 2021, see Ariz.
R. Fam. Law P. 9(b), which the court acknowledged in a March 2021 minute
entry. But the court mailed future notices to the old address. They were
returned as undeliverable, and the record does not show that Father ever
received notice of the hearing or trial he missed.

¶9            Still, the court proceeded without Father and granted
Mother’s petition to modify. Father was deprived of the chance to be heard.
See Losnegard, 228 Ariz. at 206, ¶ 18; Cruz v. Garcia, 240 Ariz. 233, 236, ¶ 12
(App. 2016) (“A family law judgment rendered without notice and a
meaningful opportunity to be heard cannot stand.”).

¶10          Mother suggests that Father received due process because she
orally informed him about the hearing. The superior court cited Mother’s
testimony that she “last talked to Father a few days prior to the trial” and
“handed Father the minute entry setting trial on Monday August 9, 2021.”
We are not persuaded. Mother’s unsupported, self-serving assurances
cannot demonstrate due process. See Solorzano v. Jensen, 250 Ariz. 348, 351,


                                      3
                        MAHMOOD v. TURNER
                         Decision of the Court

¶ 13 (App. 2020) (due process violated when court accepted Mother’s
testimony “without seeing and hearing either [parent] testify” because
“[t]he result was that there was no adversarial check on the information on
which the court ruled”).

                              CONCLUSION

¶11         We vacate the superior court’s modification order and
remand for proceedings consistent with this decision.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                        4